Lumpkin, P. J.
1. When the time for filing in vacation a brief of evidence to accompany a motion for a new trial is expressly limited by an order of the court, and the brief is not filed within that time, it is not erroneous to dismiss the motion ; nor will this court reverse the action of the trial judge in refusing to accept as a sufficient excuse for not duly filing a brief of evidence the failure of the circuit stenographer, from' illness ‘or any other cause, to write out the evidence. Boatwright v. State, 91 Ga. 13 ; Eason v. Americus, 106 Ga. 179.
2. While a trial judge may, within the restrictions prescribed by the Civil Oodé, §5331," direct a verdict, this court will in no case overrule as erroneous a refusal to do so.
3. 'When a party against whom a verdict has been rendered, without moving for a new trial, sues out a direct bill of exceptions, he must, in order to obtain a reversal of the judgment, show not only that error was committed, but also that the adverse verdict was a necessary result thereof. There was at the trial of the present case no error, if any at all, of the nature above indicated. Judgment affirmed.

All the Justices concurring.